Detailed Action

Status of Claims
The following claim(s) is/are pending in this office action: 1, 3-9, 11-19, 22-30
The following claim(s) is/are amended: 1, 3, 9, 11, 17-18, 23-24
The following claim(s) is/are new: 28-30
The following claim(s) is/are cancelled: 2, 10, 20-21
Claim(s) 1, 3-9, 11-19, 22-30 is/are rejected.


Response to Arguments
Applicant’s arguments filed in the amendment filed 8/23/2021, have been fully considered but are moot in view of new grounds of rejection. The reasons set forth below.


Applicant’s Invention as Claimed
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of the second paragraph of 35 U.S.C. 112:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 





Claims 1, 3-9, 11-19, 22-30 are rejected under 35 U.S.C. 112, first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it Claim 1 is representative and claims “wherein the unencrypted content received from the streaming media server comprises a predetermined amount of unencrypted content that corresponds to an amount of time required for requesting the DRM license, transmitting the request for the encrypted content for the media title, and receiving the encrypted content for the media title.” The amount of content that corresponds to an amount of time required for requesting the DRM license, transmitting the request for the encrypted content for the media and receiving the encrypted content for the media title would change based on the devices used, the content requested, and the mechanisms for both receiving the content and requesting the DRM license. Applicant’s specification is entirely silent on the feature, so there is no guidance how to determine this amount. While a specification need not teach what is well known in the art, Applicant cannot rely on the knowledge of one skilled in the art to enable allegedly novel aspects of the claimed invention. The rule that a specification need not disclose what is well known in the art is merely a rule of supplementation, not a substitute for a basic enabling disclosure. See MPEP 2161.01(III). Consequently, the feature requires undue experimentation and lacks enablement.
Claims 1, 3-9, 11-19, 22-30 are rejected under 35 U.S.C. 112, first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention.  Claim 1 is representative and claims “wherein the unencrypted content received from the streaming media server comprises a predetermined amount of unencrypted content that corresponds to an amount of time required for requesting MPEP 2161.01(I). Because Applicant discloses no algorithm, the feature is undescribed even if the functional result were disclosed in the specification.
Claims 1, 3-9, 11-19, 22-30 are rejected under 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention. Claim 1 is representative and claims “wherein the unencrypted content received from the streaming media server comprises a predetermined amount of unencrypted content that corresponds to an amount of time required for requesting the DRM license, transmitting the request for the encrypted content for the media title, and receiving the encrypted content for the media title.” It is unclear what the boundary of “corresponds” is with respect to the claim language. The boundary of when “unencrypted content” no longer “corresponds” to a timeframe is vague. 
The term "likely" in claim 29 is a relative term which renders the claim indefinite.  The term "likely" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Likely calls for a probabilistic determination, and no .
The above cited rejections are merely exemplary.
The Applicant(s) are respectfully requested to correct all similar errors.
Claims not specifically mentioned are rejected by virtue of their dependency.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.











Claims 1, 3-9, 11-19, 22 and 25-27 are rejected under 35 U.S.C. 103(a) as being unpatentable over Dorwin (US Pat. 10,212,460) in view of Lindquist (US Pub. 2012/0084454).
With respect to Claim 1, Dorwin teaches a computer-implemented method for presenting content, comprising: requesting, at an endpoint device, media metadata for a media title from a control server (Fig. 1, col. 6, ln 43 – col. 7, ln. 2; Network connects client, which is an endpoint device with content server, which is a control server. col. 14, lns. 16-29; user may browse content. col. 2, ln. 45 – col. 3, ln. 11; pay-per-view and video on demand. Col. 2, ln. 45 – col. 3, ln. 11; content is accompanied with metadata that includes timing, configuration, encoding and licensing information. See also Lindquist, Fig. 3, paras. 40-41; control server. para. 17; video on demand.)
wherein the media title includes a first portion comprising unencrypted content and a second portion comprising encrypted content (col. 16, lns. 39-51; system determines a location to switch from playing the unencrypted content to the encrypted content, which is different portions of the same media file. See also col. 15, ln. 42 – col. 16, ln. 2; stream may be a single stream of content, at least some portion of which is unencrypted.)
wherein the media metadata includes information that allows the unencrypted content for the media title to be accessed, (col. 3, lns 19-39; content may be encrypted or unencrypted. Col. 6, ln. 43 – col. 7, ln. 2 and col. 15, ln. 42 – col. 16, ln. 14; in response to request, content server sends client a stream of content, at least a portion of which is unencrypted and played.)
receiving, at the endpoint device, a single user request to stream the media title after requesting the media metadata for the media title; and in response to receiving the single user request to stream, performing, at the endpoint device, the separate steps of: (Fig. 4, col. 15, lns. 20-41; user of a client device requests a streaming of digital content. col. 14, lns. 16-29; user may browse content. col. 2, ln. 45 – col. 3, ln. 11; pay-per-view and video on demand. See also Lindquist, para. 17; video on demand. para. 3, 7, 40-41; control server may prepare and serve the manifest file which contains a list of segments and the locations of where to find them. paras. 3, 40-41, 51-53, 62; a media file has multiple representations which are described in the manifest file, and the client requests a representation be streamed. Para. 38; representations are in different languages. Thus it would have been obvious to one of ordinary skill prior to Applicant’s invention to include the location metadata with the VoD selection metadata to avoid having to request the metadata after a selection is made, and further it would have allowed a user to select which available language that they wanted prior to playback, which would lead to receiving requests to stream the content after requesting the metadata.)
streaming the unencrypted content for the media title; (Col. 6, ln. 43 – col. 7, ln. 2 and col. 15, ln. 42 – col. 16, ln. 14; in response to request, content server sends client a stream of content, at least a portion of which is unencrypted and played.)
while streaming the unencrypted content, requesting a digital rights management (DRM) license to access encrypted content for the media title, (col. 16, lns. 23-38; while the unencrypted portion is playing, the system negotiates for a license, receives a decryption key, and uses it to decrypt the content.)
transmitting, to the streaming media server, a request for the encrypted content for the media title and receiving, from the streaming media server, the encrypted content for the media title (Fig. 4, col. 15, ln. 30 to col. 16, ln. 2; client requests encrypted content and receives it)
wherein the unencrypted content received from the streaming media server comprises a predetermined amount of unencrypted content that corresponds to an amount of time required for requesting the DRM license, transmitting the request for the encrypted content for the media title, and receiving the encrypted content for the media title (Fig. 4, col. 16, lns. 3-38; client will always receive enough unencrypted content to allow it to negotiate the DRM, receive the encrypted content and ready the encrypted content. Examiner notes that the claim is limitation on reception and not the request, but for compact prosecution notes that because the Dorwin system is capable of determining when a switchover is available, it would have been obvious to one of ordinary skill prior to the invention to request that amount of data initially to avoid a plurality of requests.)
switching from streaming the unencrypted content for the media title to streaming the encrypted content for the media title, (col. 11, ln. 54 – col. 12, ln 12 and col. 16, lns. 23-67; player originally plays unencrypted content. While playing the unencrypted content, it decrypts the encrypted content and seamlessly switches to the decrypted stream.) 
But Dorwin does not explicitly teach a request to another server.
Lindquist, however, does teach transmitting, to a streaming media server, a request for the unencrypted content for the media title based on the media metadata; (Examiner asserts that Dorwin anticipates because the server in Dorwin is both a control and a content server, and thus the request to stream is a request for the unencrypted content. Further, Dorwin anticipates that the functionality of the server may be split amongst several devices, see col. 7, lns. 21-39. Regardless, Examiner also cites Lindquist, paras. 3, 40-41, 51-53, 62; a media file has multiple representations which are described in the manifest file, and the client requests a representation be streamed, which makes the storing device a media server. Encryption and Unencrypted content was previously taught.)
Upon completing streaming of all the unencrypted content (Examiner asserts that Dorwin renders this limitation obvious on its own, because Dorwin discloses that the switching can occur at any time after the encrypted content is ready, see col. 16, lns. 15-38. Thus this is a non-critical time for switching over and is obvious over the broader teaching that switchover can occur, see MPEP 2144.05. Regardless, Examiner cites Lindquist, paras. 36-38, 51; segments are requested and played out in sequence. Neighboring segments may belong to different representations. It would have been obvious to one of ordinary skill to stop requesting unencrypted content and switch after completing streaming of all the unencrypted content to avoid having to sync up the frames, see col. 16, lines 41-44.)
It would have been obvious to one of ordinary skill, prior to the instant invention, to combine the method of Dorwin with the request based on media metadata in order to allow multiple devices to store content data to be streamed.

With respect to Claim 3, modified Dorwin teaches the method of claim 1, and Dorwin also teaches wherein a first file stored on the streaming media server includes the unencrypted content and a second file stored on the streaming media server includes the encrypted content, (col. 13, ln. 57 – col. 14, ln. 3; data storage may store multiple versions of the same content. Col. 6, ln. 43 – col. 7, ln. 2; unencrypted and encrypted representations of content.)
wherein transmitting the request for the unencrypted content comprises transmitting a request for the first file, and wherein transmitting the request for the encrypted content further comprises transmitting a request for the second file. (Fig. 4, col. 15, lns. 20-41; user of a client device requests a streaming of digital content. col. 15, ln. 42 – col. 16, ln. 2; different network addresses or different paths for unencrypted and encrypted portions of the file.)

(para. 3, 7, 40-41; control server may prepare and serve the manifest file which contains a list of segments and the locations of where to find them. paras. 3, 40-41, 51-53, 62; a media file has multiple representations which are described in the manifest file, and the client requests a representation be streamed. See also Dorwin, Fig. 4, col. 15, lns. 20-41; user of a client device requests a streaming of digital content.)
requesting, from the control server, second metadata for the second file including the encrypted content after receiving the DRM license and prior to transmitting the request for the encrypted content. (para. 3, 7, 40-41; control server may prepare and serve the manifest file which contains a list of segments and the locations of where to find them. paras. 3, 40-41, 51-53, 62; a media file has multiple representations which are described in the manifest file, and the client requests a representation be streamed. See also Dorwin, Fig. 4, col. 15, lns. 20-41; user of a client device requests a streaming of digital content. It would have been obvious to one of ordinary skill prior to the instant invention to request the second metadata after getting the DRM license to prevent unnecessary work preparing a manifest for the encrypted representations in the event that a license is not negotiated.)
The same motivation to combine as the independent claim applies to this claim.

(paras. 3, 38, 51; manifest file includes segments, segments may represent multiple representations of the same content. See also Dorwin, Col. 2, ln. 45 – col. 3, ln. 11; content has accompanying metadata that describes its configuration. Col. 15, lns. 42-63; content may be interleaved or a multiple streams may be presented together. Further, this limitation is obvious over teachings that unencrypted and encrypted contents exist, because simple combination for predictable results is obvious, see MPEP 2143(I)(A).)
The same motivation to combine as the independent claim applies to this claim.

With respect to Claim 6, modified Dorwin teaches the method of claim 5, and Lindquist also teaches wherein requesting the media metadata for the media title comprises requesting, from the control server, first metadata for the consolidated file prior to transmitting the request for the unencrypted content. (para. 3, 7, 40-41; control server may prepare and serve the manifest file which contains a list of segments and the locations of where to find them. paras. 3, 40-41, 51-53, 62; a media file has multiple representations which are described in the manifest file, and the client requests a representation be streamed. See also Dorwin, Fig. 4, col. 15, lns. 20-41; user of a client device requests a streaming of digital content.)
The same motivation to combine as the independent claim applies to this claim.

With respect to Claim 7, modified Dorwin teaches the method of claim 5, and Dorwin also teaches wherein the consolidated file further includes an initial portion of unencrypted data and interleaved portions of encrypted data and unencrypted data. (Col. 15, lns. 42-63; content may be interleaved or a multiple streams may be presented together.)

With respect to Claim 8, modified Dorwin teaches the method of claim 7, and Dorwin also teaches further comprising: determining that a location within the media title corresponds to a portion of unencrypted data in the consolidated file; (Col. 2, ln. 45 – col. 3, ln. 11; content is accompanied with metadata that includes timing, configuration, encoding and licensing information. col. 3, lns 19-39; content may be encrypted or unencrypted.See also Linquist, para. 3, 7, 40-41; control server may prepare and serve the manifest file which contains a list of segments and the locations of where to find them.)
requesting, from the streaming media server, unencrypted data from the portion of unencrypted data; and (Fig. 4, col. 15, lns. 20-41; user of a client device requests a streaming of digital content. col. 3, lns 19-39; content may be encrypted or unencrypted. Col. 6, ln. 43 – col. 7, ln. 2 and col. 15, ln. 42 – col. 16, ln. 14; in response to request, content server sends client a stream of content, at least a portion of which is unencrypted and played. See also Lindquist, paras. 3, 40-41, 51-53, 62; a media file has multiple representations which are described in the manifest file, and the client requests a representation be streamed, which makes the storing device a media server.)
(Col. 6, ln. 43 – col. 7, ln. 2 and col. 15, ln. 42 – col. 16, ln. 14; in response to request, content server sends client a stream of content, at least a portion of which is unencrypted and played. Fig. 4, col. 16, lns. 3-37; unencrypted portion plays while DRM license is still being negotiated.)

With respect to Claim 9, it is substantially similar to Claim 1 and is rejected in the same manner, the same art and reasoning applying. Further, Dorwin also teaches one or more non-transitory computer-readable media including a program which, when executed by one or more processors, causes the one or more processors to perform the steps of: (Col. 12, ln. 61 – Col. 13, ln. 45; network device has processor and memory including ROM, flash memory, hard disk, RAM, CDROM, etc.)

With respect to Claims 11-16, they are substantially similar to Claims 3-8, respectively, and are rejected in the same manner, the same art and reasoning applying.

With respect to Claim 17, it is substantially similar to Claim 1 and is rejected in the same manner, the same art and reasoning applying. Further, Dorwin also teaches a computing system, comprising: a memory including instructions; and a processor that is coupled to the memory and, when executing the instructions, is configured to: (Col. 12, ln. 61 – Col. 13, ln. 45; network device has processor and memory including ROM, flash memory, hard disk, RAM, CDROM, etc.)

With respect to Claims 18-19, they are substantially similar to Claims 3-4, respectively, and are rejected in the same manner, the same art and reasoning applying.

With respect to Claim 22, modified Dorwin teaches the method of claim 1, and Dorwin also teaches further comprising, after receiving the DRM license, decrypting downloaded encrypted content for streaming the encrypted content. (col. 16, lns. 23-38; while the unencrypted portion is playing, the system negotiates for a license, receives a decryption key, and uses it to decrypt the content.)

With respect to Claim 25, modified Dorwin teaches the method of claim 1, and Lindquist also teaches wherein the media metadata specifies locations for one or more files associated with the media title. (para. 3, 7, 40-41; control server may prepare and serve the manifest file which contains a list of segments and the locations of where to find them. See also Dorwin, col. 15, ln. 42 – col. 16, ln. 2; different network addresses or different paths for unencrypted and encrypted portions of the file. Col. 2, ln. 45 – col. 3, ln. 11; content has accompanying metadata that describes its configuration.)
The same motivation to combine as the independent claim applies to this claim.

With respect to Claim 26, modified Dorwin teaches the method of claim 1, and Dorwin also wherein the media metadata further includes one or more media attributes associated with the media title, the one or more media attributes comprising at least one of a resolution, a bit rate, a number of audio channels, subtitle information, an aspect ratio, or a codec associated with the media title. (col. 6, ln. 42 – col. 7, ln. 2; different resolution or bit rate. col. 2, ln. 45 – col. 3, ln. 11; different associated codec. See also Lindquist, para. 38; representations may differ in terms of bandwidth, language.)

With respect to Claim 27, modified Dorwin teaches the method of Claim 1, and Lindquist also teaches wherein the media metadata includes location information for the unencrypted content for the media title. (para. 3, 7, 40-41; control server may prepare and serve the manifest file which contains a list of segments and the locations of where to find them. See also Dorwin, col. 15, ln. 42 – col. 16, ln. 2; different network addresses or different paths for unencrypted and encrypted portions of the file. Col. 2, ln. 45 – col. 3, ln. 11; content has accompanying metadata that describes its configuration.)
The same motivation to combine for the independent claim applies here.


Claims 23-24 are rejected under 35 U.S.C. 103(a) as being unpatentable over Dorwin (US Pat. 10,212,460) in view of Lindquist (US Pub. 2012/0084454), and further in view of Swenson (US Pub. 2010/0325417).
With respect to Claim 23, modified Dorwin teaches the method of claim 1, but does not explicitly teach a limit on number of streams.
Swenson, however, does teach wherein the control server determines the endpoint device is authorized to play the media title prior to transmitting the media metadata by determining that a number of streams currently being transmitted to the endpoint device does not exceed a certain limit. (para. 70; authorization based upon maximum number of concurrent content streams. Authorization based on whether streaming is allowed at all. See also para. 63; consumer establishes account in order to access DRM. See also Dorwin, col. 15, lns. 42-63; “by receiving a portion of the digital content stream that is initially unencrypted, delays that might arise based on license negotiations [] can be eliminated, as the unencrypted portion would likely not require such actions.” Thus it would have been obvious to one of ordinary skill prior to the instant invention to check if the user account can stream anything at all based on whether other streams are currently occurring before fetching any media metadata.)
It would have been obvious to one of ordinary skill, prior to the instant invention, to combine the method of modified Dorwin with the number of streams currently being transmitted to prevent the user from overtaxing the system by abusing free previews by requesting too many. Further, the act is an obvious application of a known technique to a known device for predictable results, see MPEP 2143(I)(D).


Swenson, however, does teach wherein the control server determines the endpoint device is authorized to play the media title prior to transmitting the media metadata, (para. 70; authorization based upon maximum number of concurrent content streams. Authorization based on whether streaming is allowed at all. See also para. 63; consumer establishes account in order to access DRM. See also Dorwin, col. 15, lns. 42-63; “by receiving a portion of the digital content stream that is initially unencrypted, delays that might arise based on license negotiations [] can be eliminated, as the unencrypted portion would likely not require such actions.” Thus it would have been obvious to one of ordinary skill prior to the instant invention to check if the user account can stream anything at all based on whether other streams are currently occurring before fetching any media metadata.)
wherein determining that the endpoint device is authorized to play the media title comprises performing a check to determine whether a content player associated with the endpoint device is out of window. (Examiner asserts that Dorwin teaches this limitation on its own, see col. 11, lns. 33-45; CSM consults rules to determine whether to provide unencrypted stream to client. However, to compact prosecution, Examiner also cites Swenson, para. 70; authorization based upon a time period that expires.)
It would have been obvious to one of ordinary skill, prior to the instant invention, to combine the method of modified Dorwin with the check on whether the content player is out of window in order to ensure the content creator is paid for their content. Further, the act is an obvious application of a known technique to a known device for predictable results, see MPEP 2143(I)(D).


Claims 28-30 are rejected under 35 U.S.C. 103(a) as being unpatentable over Dorwin (US Pat. 10,212,460) in view of Lindquist (US Pub. 2012/0084454), and further in view of Patel (US Pub. 2011/0093900).
With respect to Claim 28, modified Dorwin teaches the method of Claim 1, and Lindquist also teaches wherein the media title comprises a plurality of chunks of video and audio data, (Examiner asserts that Dorwin/Lindquist renders this limitation on their own because one of skill would recognize that segments are interchangeable with chunks. Regardless, a chunk will be taught later. Paras. 3, 7, 22; manifest file for streaming media includes list of segments of a media content item. Para. 10; audio and video.)
the media title is stored to one or more files, (para. 7; media file is split into segments)
and the media metadata specifies location of a set of chunks included in the plurality of chunks in the one or more files that correspond to the unencrypted content. (para. 3, 51; manifest file includes URL of representation segments.)
The same motivation to combine for the independent claim applies here.
But modified Dorwin does not explicitly teach chunks.
Patel, however, does teach chunks (paras. 134-135, 150-151; video chunks)


With respect to Claim 29, modified Dorwin teaches the method of Claim 1, and but does not explicitly teach determining a user is likely to request content.
Patel, however, does teach further comprising, prior to requesting the media metadata for the media title, determining that a user is likely to request streaming of the media title based on a first user action. (para. 213-216; genre or type of content that a user selects with a given frequency is used to recommend other content of the same genre or type, which is a determination that a user is likely to request streaming of the media title.)
It would have been obvious to one of ordinary skill, prior to the instant invention, to combine the method of modified Dorwin with determination that a user is likely to request content in order to recommend content to users they may like.

With respect to Claim 30, modified Dorwin teaches the method of Claim 1, and Dorwin also teaches wherein: the media title comprises a plurality of chunks of video and audio data; (Examiner asserts that Dorwin/Lindquist renders this limitation on their own because one of skill would recognize that segments are interchangeable with chunks. Regardless, a chunk will be taught later. Paras. 3, 7, 22; manifest file for streaming media includes list of segments of a media content item. Para. 10; audio and video.)
the request for the encrypted content specifies a first chunk included in the plurality of chunks that has not been received as part of the unencrypted content; (Paras. 3, 7, 22; manifest file for streaming media includes list of segments of a media content item and their addresses. para. 62; request of representations. para. 22-24, 46, 51; segments are temporally aligned and are requested in sequence, with segments from a different representation requested as conditions change.)
and the request for the encrypted content for the media title is separate from the request for the unencrypted content for the media title. (para. 22-24, 46, 51; segments are temporally aligned and are requested in sequence, with segments from a different representation requested as conditions change.)
The same motivation to combine for the independent claim applies here.
But modified Dorwin does not explicitly teach chunks.
Patel, however, does teach chunks (paras. 134-135, 150-151; video chunks)
It would have been obvious to one of ordinary skill, prior to the instant invention, to combine the method of modified Dorwin with the chunks in order to segment video files for network transport.


Alternate Grounds of Rejection
Claims 1-19, 22, and 25-27 are rejected under 35 U.S.C. 103(a) as being unpatentable over Dorwin (US Pat. 10,212,460) in view of Lindquist (US Pub. 2012/0084454) and further in view of Watson (US Pub. 2009/0150409).
With respect to Claim 1, Dorwin and Lindquist teach as above, but under this ground of rejection do not teach after requesting the media metadata for the media title.
Watson, however, does teach after requesting the media metadata for the media title (para. 51-52; local metadata store of content is pre-loaded with metadata that may be periodically updated. Thus the system requests media metadata before receiving a request to stream content.)
It would have been obvious to one of ordinary skill, prior to the instant invention, to combine the method of modified Dorwin with the request to stream after requesting the media metadata to allow a user to browse available content for consumption. (Watson, para. 51)
The same citation would apply, mutatis mutandis, to all other claims.


Remarks
The undersigned Examiner first took over this Application six months ago following previous Examiner Kunwar leaving the Office. Examiner now has some experience with this 
Examiner would describe the instant invention as a “quick start” feature for encrypted viewing. There appears to be no debate that, prior to the instant invention, the art understood that media files (or portions thereof) could be unencrypted or encrypted, and that in encrypted would need a key in order to decrypt the encrypted content. Similarly, there appears to be little debate that DRM preexisted the instant invention. Consequently, if one wanted to view streamed content, one would have to (1) acquire the location of the encrypted content, (2) request the content from a streaming server, (3) request the key for decrypting from an access and authorization server (i.e. do a DRM check), (4) apply the key to received encrypted content to decrypt it and (5) play the decrypted content. Depending upon how long a digital rights management negotiation took in step (3) compared to how long it took to receive the content following the request in step (2), the system may or may not be held up based on the DRM authorization. In other words, one could imagine that an overloaded DRM server or one that required extensive negotiation would ultimately lead to delay in the system.
The instant application seeks to solve this problem by having both an unencrypted and encrypted version of content, and playing the unencrypted version for some period of time. The request and play of the unencrypted version avoids the DRM negotiation and decryption steps of the encrypted version, and allows some portion of the video to be viewed while the encrypted stream is negotiated, and then switch over to the encrypted stream without interrupting playback. Thus, even if there is significant delay in negotiating the DRM, the end user may begin streaming immediately, and so long as the unencrypted portion of the video is relatively insignificant the 
Examiner notes at the outset that the instant technique has at least two analogues that Examiner can readily think of: First, the situation is not significantly different than a preview at a movie theater. There, selected preview scenes of a movie are presented to an audience before they purchase a ticket for that movie being previewed. At least some (unprotected) content is presented while authorization to digital rights are negotiated, and authorization is required before the entire content can be viewed. Second, pay-per-view videos may begin by presenting the first part of a content, but require payment before the rest of the content can be unlocked. While neither of these examples explicitly deal with encryption as a means of enforcing the DRM, they both provide some (but less than all) content outside of the copyright paywall and other content within the copyright paywall.
Regardless, because the techniques here are simply mashing together two known computerized content display systems: Playback of unencrypted content and playback of encrypted content, it is unsurprising that there is prior art which anticipates the main feature of the instant invention. Dorwin is most quickly understood in view of its Fig. 4 and cols. 15-16. When new content is loaded, the Dorwin system simultaneously readies unencrypted content for play (Step 406) while performing DRM negotiations (Step 410). When the encrypted content is ready to be played (Step 414) the system performs a switchover from the unencrypted to the encrypted stream (Step 416-418). Mindful Examiner is not to ignore limitations during prosecution, Examiner notes that Dorwin is the same or substantially similar to most of the features of the independent claims presented thus far and covers the inventive thrust of the invention. Similarly, relevant to Examiner supplementing the record, absent particular timing limitations Examiner would assert that even 
Consequently, in the recent interview Examiner sought to distinguish from Dorwin by seeking unconventional timings or amounts of data before the switchover. In other words, Examiner hoped to find nonobvious subject matter by creating particular limitations with respect to the amount of unencrypted data prior to the switchover or the timing of the switchover, which Dorwin largely glosses over by simply switching over when it “is ready” (in some sections of that disclosure).
The instant specification discloses that the unencrypted content can only be the first two minutes of a content (See Spec-as-published para. 40), but it is clear that this time is not critical and therefore would have been obvious over Dorwin. (See MPEP 2144.05; claimed noncritical number ranges which lie inside disclosure of the prior art are obvious) Examiner does not recall what other possible timing or amount limitations were discussed in the most recent interview, but does recall Counsel suggesting something akin to the newly amended language, which reads in relevant part “wherein the unencrypted content received from the streaming media server comprises a predetermined amount of unencrypted content that corresponds to an amount of time required for requesting the DRM license.”
Turning now to the instant amendment, Examiner has several issues with it. First, it is unclear how that language distinguishes from Dorwin. The claim is a comprising claim, and the particular element is also a comprising element. Dorwin unquestionably requests at least (which 
Second, the relevant concern in this situation is not “the amount of time required for requesting a DRM license” but the amount of time to have the DRM license negotiated and fulfilled together with decryption time so that uninterrupted playback can occur during the switchover.
Third, and perhaps most importantly, this amendment appears to have no basis in the actual Specification disclosure. Applicant points to Spec, paras. 38, 42, 47-48, 50-51, and Figs. 4-5 for support for the amendment. But none of those disclose anything of (1) a predetermined amount (in fact, “predetermine” does not appear in the disclosure), (2) that corresponds (“correspond” only appears with respect to the fact that media tiles have corresponding files or a time corresponding to a scene), (3) to an amount of time required (The only relevant use of “require” is a disclosure that the time between steaming and playing unencrypted content represents the amount of time required to buffer), and (4) receiving the encrypted content for the media title (Figs. 4-5 explicitly show that encrypted data is still streamed even after the unencrypted data is played back. The closest Applicant could mean is some undefined portion of the encrypted content, but that creates the problem of rendering the “predetermined” amount indefinite). Examiner does not doubt that the operation of the system (in order to meet the previously-included limitation of “does not interrupt playback”) requires at least enough unencrypted data to be requested that a request for a DRM license is made, but it also requires at least enough unencrypted data that the negotiation is completed and the encrypted data is unencrypted. But there is no disclosure that conceptualizes the particular functional language claimed, and it certainly does not do so in a predetermined 
Consequently, Examiner makes 112(a) rejections to the amended claimset. Because of the open-ended manner of the claim and limitation, Dorwin still renders the amended claim obvious. Further, Examiner notes that what is disclosed in the Specification is essentially the same as in Dorwin – that there is a request for unencrypted data that is streamed until some point after the negotiation and receipt of encrypted data. Absent particular timing disclosures (e.g. a disclosure that DRM negotiation has been statistically observed to take 3 seconds so the amount of time is 3 seconds) this is nothing more than a disclosure of the mandatory steps that must happen in a system that performs graceful switchover – Before one can play the encrypted stream one has to receive it and decrypt it, and before one can decrypt it one must have the key to decrypt it, which requires the request and completion of a DRM negotiation, so any system that is ready to immediately switch to an encrypted stream must have already waited a predetermined amount of time comprising the time to request a license, request the encrypted content, and receive the encrypted data. The instant amendment does not particularize that time – which is the thing which might have 
Turning to Applicant’s arguments, Applicant summarizes Dorwin and the rejection and states at Remarks, pg. 13 that “Based on these claim mappings, to teach or suggest the above amended limitations of Claim 1, Dorwin would have to disclose that the unencrypted content received from the CPD comprises a predetermined amount of content that corresponds to an amount of time required for requesting the license for the encrypted content, transmitting the request for the encrypted content, and receiving the encrypted content. Dorwin contains no such teachings.”
Examiner disagrees, because Dorwin does contain the teaching. Dorwin discloses that “Processing then moves to decision block 416 where a determination is made whether the at least one portion of encrypted digital content is decrypted and ready for play.” That is a teaching that “the unencrypted content received from the CPD comprises a predetermined amount of content that corresponds to an amount of time required for requesting the license for the encrypted content, transmitting the request for the encrypted content, and receiving the encrypted content, because one cannot conclude that the digital content is decrypted and ready for play in the Dorwin system without implicitly determining that at least there has been enough time to request the license, request the content and receive the content.
Applicant appears to highlight the word “predetermined” in the argument, but what the claim requires “wherein the unencrypted content received [] comprises a predetermined amount of unencrypted content corresponding to…” The Dorwin system is set up to keep requesting content until it has enough to switch to the encrypted content. In other words, the system will always single value, and the limitation is a limitation on reception rather than the request, which appears to be two things that the argument is directed toward. Examiner agrees that Dorwin may not anticipate a single request for a specific amount of content that is sufficient to do all of the actions (i.e. “I request two minutes of unencrypted content because I know that I can ready encrypted content for play within two minutes” but see Dorwin, col. 7, lines 1-2; an unencrypted stream portion can be one minute in duration out of a two hour stream.). Examiner does assert that Dorwin would render that scope obvious, for what it matters. But that it is irrelevant because that is not the scope claimed. The scope claimed is merely that Dorwin receives unencrypted content that comprises a predetermined amount corresponding to a timeframe. Applicant admits that Dorwin teaches “If the encrypted content is not yet ready for playback, then the unencrypted content of the received stream continues to be played back…If the encrypted content is ready for playback, then frame matching and alignment operations are performed to transition from playing back the unencrypted content to playing back the encrypted content.” (Remarks, pgs. 12-13) That certainly seems to admit that Dorwin teaches a system that receives unencrypted content that comprises a predetermined amount corresponding to an amount of time required for requesting the DRM license, transmitting the request for the encrypted content for the media title, and receiving the encrypted content for the media title, because Dorwin does not run out of unencrypted content before it is ready to play the encrypted content.
Applicant further argues at Remarks, pg. 14 that Dorwin does not teach the limitation of switching from streaming the unencrypted content for the media title to streaming the encrypted content for the media title “upon completing streaming of all the unencrypted content.”
Lindquist, paras. 36-38, 51 disclose that segments are downloaded and played in sequence but neighboring segments may belong to different representations. The combination renders the feature obvious.
Claim 1 remains obvious. New Claims 28-30 are taught above. All claims remain rejected.


Conclusion















The present invention is examined under pre-AIA  first to invent provisions.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS CELANI whose telephone number is 571-272-1205.  The examiner can normally be reached Monday to Friday 9-5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, VIVEK SRIVASTAVA can be reached on (571) 272-7304.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 


/NICHOLAS P CELANI/Examiner, Art Unit 2449